  Case 16-62198         Doc 62      Filed 01/22/19 Entered 01/22/19 09:44:02              Desc Main
                                      Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA

In re:                                    )
                                          )
OTTO LEE BEDDARD                          )                      Case No. 16-62198
                                          )                      Chapter 13
                                          )
      Debtor.                             )
_________________________________________ )

                               NOTICE OF APPEARANCE AND
                             REQUEST FOR SERVICE OF PAPERS

         Please take notice that the law firm of Chadwick, Washington, Moriarty, Elmore & Bunn,

P.C., by undersigned counsel, hereby gives notice of its appearance in the above-captioned and

numbered case as counsel on behalf of Wyndemere Property Owners Association, Inc. (the

“Association") party in interest, pursuant to Rules 2002 and 9010, Federal Rules of Bankruptcy

Procedure, and does hereby request that all notices given or required to be given in this case,

including all papers, pleadings, and correspondence served or required to be served in this case,

or any related proceeding, be served upon the undersigned at the following address:

                         Jeremy Huang
                         Chadwick, Washington, Moriarty, Elmore & Bunn, P.C.
                         3201 Jermantown Road, Suite 600
                         Fairfax, Virginia 22030
                         Tel: (703) 352-1900 / Fax: (703) 352-5293
                         jhuang@chadwickwashington.com

         The Association hereby further notifies all parties of interest in this case that it is

represented by the undersigned attorney and requests that the Clerk place the undersigned

attorney on any matrix mailing or list of creditors to be prepared or existing in the above-

referenced bankruptcy case.
  Case 16-62198      Doc 62     Filed 01/22/19 Entered 01/22/19 09:44:02          Desc Main
                                  Document     Page 2 of 2




       Respectfully submitted this 22nd day of January 2019.


                                            By: /s/ Jeremy Huang
                                            Jeremy Huang, VA Bar #76861
                                            CHADWICK, WASHINGTON, MORIARTY,
                                            ELMORE & BUNN, P.C.
                                            3201 Jermantown Road, Suite 600
                                            Fairfax, Virginia 22030
                                            (703) 352-1900
                                            (703) 352-5293 (Facsimile)
                                            jhuang@chadwickwashington.com



                                CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing Notice of Appearance and Request for
Service of Papers was served by ECF on those parties set up for ECF on this 22nd day of January
2019.

                                            By: /s/ Jeremy Huang
                                            Jeremy Huang
